PER CURIAM.
Elijah Fulton appeals from his sentence for sale or delivery of cocaine1 and possession of cocaine2 imposed after the trial court refused to allow Fulton to withdraw his plea. We affirm because Fulton freely, voluntarily, and with full understanding of the consequences agreed, as an integral part of his plea bargain, that if he failed to appear at the *327scheduled sentencing hearing, the trial judge was free to sentence him up to the statutory maximum. Quarterman v. State, 527 So.2d 1380 (Fla.1988).
AFFIRMED.
DAUKSCH, GOSHORN and THOMPSON, JJ., concur.

. Section 893.13(l)(a)l, Fla.Stat. (1993).


. Section 893.13<l)(f), Fla.Stat. (1993).